Order entered October 5, 1963, denying plaintiffs’ motion for a temporary injunction and for a receiver, unanimously modified in the exercise of discretion, so as to appoint defendant husband receiver with a bond of $10,000. This disposition will maintain the status quo with a reasonable degree of security. The order as thus modified is affirmed, without costs or disbursements. The orders entered February 28, 1966 and March 16, 1966, respectively, are unanimously affirmed, without costs and without disbursements. Settle order on notice.
Concur — Rabin, J. P., McNally, Stevens and Eager, JJ. [Bee 25 A D 2d 743.]